Citation Nr: 1508604	
Decision Date: 02/27/15    Archive Date: 03/11/15

DOCKET NO.  08-34 108A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Whether or not the appellant, D.M.M., can establish entitlement to substitution for the appeal pending at the time of the Veteran's death.

2.  Entitlement to accrued benefits in addition to those already paid in the amount of $7,463.80 (determined to be the Veteran's last expenses).  


ATTORNEY FOR THE BOARD

April Maddox, Counsel



INTRODUCTION

The Veteran served on active duty from May 1938 to February 1946.  He died in March 2004.  The appellant is one of the Veteran's surviving children.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2005 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  Specifically, in the June 2005 decision the RO determined that the appellant was not entitled to accrued benefits as there were no unpaid benefits at the time of the Veteran's death.  

Subsequently, by rating decision dated in April 2011, the RO conceded that there was clear and unmistakable error (CUE) in a March 1951 rating decision and granted an earlier effective date for the Veteran's service-connected Crohn's disease from April 24, 1995 to February 10, 1950, assigning a 30 percent disability rating effective February 10, 1950.  An October 2014 supplemental statement of the case (SSOC) noted that the appellant was awarded accrued benefits in the amount of $7,463.80 which was determined to be the Veteran's last expenses paid by the appellant.

The Board notes that the issue of timeliness of an appeal pertaining to an October 2008 statement of the case (SOC), which denied the appellant's claim for accrued benefits, was previously perfected.  While an April 2011 SOC determined that a timely appeal had not been submitted with regard to the October 2008 SOC, reasonable doubt was decided in the appellant's favor that he wished to continue the appeal and the October 2014 SSOC addressed the previously denied issue of entitlement to accrued benefits on the merits.  As such, the timeliness issue is not before the Board.  

In addition to the paper claims file, there are two separate paperless claims files associated with the appellant's claim, a Virtual VA file and a Veterans Benefits Management System (VBMS) file.  A review of the documents in both Virtual VA and VBMS shows that these documents are either duplicative of the evidence in the paper claims file or irrelevant to the issues on appeal.  


FINDINGS OF FACT

1.  The Veteran died in March 2004, prior to the enactment of 38 U.S.C.A. § 5121A, which allows an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.

2.  The appellant is over 18 years of age, did not become permanently incapable of self-support prior to attaining 18 years of age, is not between the ages of 18 years and 23 years and pursuing a course of instruction at an approved educational institution, and did not incur any additional expenses of the Veteran's last sickness from those already reimbursed.


CONCLUSIONS OF LAW

1.  As a matter of law, the criteria for substitution of the appellant for the Veteran in any claim pending as of the date of his death have not been met.  38 U.S.C.A. § 5121, 5121A (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.57, 3.1000 (2014).

2.  The criteria for recognition of the appellant as the "child" of the Veteran for the purpose of receiving accrued benefits have not been met.  38 U.S.C.A. §§ 101(4), 5121 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.57, 3.356, 3.1000 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual and Procedural History

A review of the claims file shows that the Veteran submitted an original claim for service connection for diarrhea on February 10, 1950.  This claim was originally denied in final ratings decisions dated August 1950 and March 1951.  Subsequently, by rating decision dated in October 2000, the RO granted service connection for Crohn's disease and assigned a 30 percent disability rating effective June 12, 1996.  The Veteran perfected an appeal with regard to both the disability rating and effective date assigned for his newly service-connected Crohn's disease in the October 2000 rating decision and, in August 2003, the Board remanded the case for further development, to include a determination regarding whether there was CUE in either the August 1950 or March 1951 rating decisions.  Unfortunately, the Veteran died in March 2004.

The appellant submitted a claim for accrued benefits in September 2004.  Significantly, the appellant wrote that he was the son of the Veteran and did not check the box stating that he was a "child or children, unmarried and under 18, or under 23 if attending school at the time of the Veteran's death, or who became permanently incapable of self-support prior to attaining age of 18 years."  In support of his claim, he submitted evidence that he had paid $7,463.80 towards the Veteran's funeral.  The claim was denied in June 2005 as there was no evidence of any unpaid benefits due to the Veteran at the time of his death.  

In January 2006, an unsigned notice of disagreement to the June 2005 decision was received by J.M. (the Veteran's son and the appellant's brother).  An SOC was issued in October 2008 and confirmed the denial of the payment of accrued benefits because there was no evidence of any unpaid benefits due to the Veteran at the time of his death at that time.  In November 2008, a substantive appeal was received by J.M. (not the appellant), and J.M. raised the issue of entitlement to an earlier effective date for the award of service connection for Crohn's disease as well as an increased evaluation for the Crohn's disease.  

In March 2009 correspondence, the appellant was advised that because he, D.M.M., filed the claim for accrued benefits and he was the one notified of the decision, he was the only one that could appeal the decision.  Since the November 2008 substantive appeal was signed by J.M. instead of D.M.M., no further action could be taken on the appeal.  The appellant disagreed with the March 2009 determination and a statement of the case was issued in April 2011 regarding the timeliness of the appeal pertaining to the October 2008 SOC.  The April 2011 SOC determined that a timely appeal was not submitted with regard to the October 2008 SOC but reasonable doubt was decided in the appellant's favor that he wished to continue the appeal.  

As above, by rating decision dated in April 2011, the RO conceded that there was CUE in the March 1951 rating decision that denied service connection for a stomach disorder and granted an earlier effective date for the Veteran's service-connected Crohn's disease from April 24, 1995 to February 10, 1950, assigning a 30 percent disability rating effective February 10, 1950.  An October 2014 SSOC noted that the appellant was awarded accrued benefits in the amount of $7,463.80 which was determined to be the Veteran's last expenses paid by the appellant.  The October 2014 SSOC noted that because there was no evidence of the existence of a qualified dependent, the full amount of retroactive benefits could not be paid.  

II. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

With regard to the substitution claim, the VCAA has been held not to apply to claims that, as in this case, turn on statutory interpretation.  Smith v. Gober, 14 Vet. App. 227, 231-2 (2000).  Thus, because the law as mandated by statute, and not the evidence, is dispositive of this appeal, the VCAA is inapplicable.  Mason v. Principi, 16 Vet. App. 129 (2002); see also Sabonis v. Brown, 6 Vet. App. 426, 429- 30 (1994) [where application of the law to the facts is dispositive, the appeal must be terminated because there is no entitlement under the law to the benefit sought].  As such, no further action is required regarding the substitution claim pursuant to the VCAA.

With regard to the accrued benefits claim, a VA letter of June 2013 informed the appellant of what the evidence must show for entitlement to accrued benefits and requested that he submit completed VA Forms 21-601, Application for Accrued Amounts Due a Deceased Beneficiary.  The appellant responded to this request in July 2013 and the appellant was awarded accrued benefits in the amount of $7,463.80 (determined to be the Veteran's last expenses paid by the appellant).  As such, the Board finds that all necessary development has been accomplished, and any additional development efforts would serve no useful purpose.  Therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

III.  Substitution

A request to be substituted as the claimant upon death of a claimant may be authorized under 38 U.S.C.A. § 5121A, which was enacted on October 10, 2008, as part of the Veterans' Benefits Improvement Act of 2008, Public Law No. 110-389, 
§ 212, 122 Stat. 4145, 4151.  Pursuant to 38 U.S.C.A. § 5121A (a), if a claimant dies while a claim for any benefit under a law administered by the Secretary, or an appeal of a decision with respect to such a claim, is pending, a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title [38 U.S.C.A. § 5121(a)] may, not later than one year after the date of the death of such claimant, file a request to be substituted as the claimant for purposes of processing the claim to completion.  The law further explains that all claims for substitution of claimant require that the veteran have died on or after October 10, 2008, the date in which the law was enacted.  Indeed, paragraph (c) under § 212 of Public Law No. 110-389 specifically states that section 5121A under title 38 U.S.C.A., "shall apply with respect to the claim of any claimant who dies on or after the date of the enactment of this Act." 

In this case, the Veteran died in March 2004.  As discussed above, the law allowing for substitution of certain eligible persons upon the death of a veteran for purposes of processing the claim to completion is only applicable in cases in which the Veteran died on or after October 10, 2008.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110- 389, § 212, 122 Stat. 4145, 4151 (2008).  The Veteran's death certificate reflects that he died in March 2004, approximately four and a half years before this law was enacted.  The law makes no provision for a substitution of claimant in a situation where the veteran died prior to October 10, 2008.  Accordingly, as 38 U.S.C.A. § 5121A  does not apply to the appellant's claim, his claim for substitution of claimant must be denied due to lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).

IV. Accrued Benefits

Upon the death of a veteran, periodic monetary benefits to which he was entitled, on the basis of evidence in the file at the date of death and due and unpaid prior to death, may be paid to the veteran's spouse, children, and dependent parents.  38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000(a).  Applications for accrued benefits must be filed within one year after the date of death.  38 U.S.C.A. § 5121(c).

The definition of the term "child," as defined for the purposes of establishing dependency status, means an unmarried person who is a legitimate child; a child legally adopted before the age of 18 years; a stepchild who acquired that status before the age of 18 years and who is a member of the veteran's household at the time of the veteran's death; or an illegitimate child.  In addition, the child must be someone who: (1) is under the age of 18 years; (2) before reaching the age of 18 years became permanently incapable of self-support; or (3) after reaching the age of 18 years and until completion of education or training (but not after reaching the age of 23 years) is pursuing a course of instruction at an approved educational institution. 38 U.S.C.A. § 101(4); 38 C.F.R. § 3.57(a). 

Rating determinations regarding incapacity for self-support will be made solely on the basis of whether the child is permanently incapable of self-support through his own efforts by reason of physical or mental defects.  The question of permanent incapacity for self-support is one of fact for determination by the rating agency on competent evidence of record in the individual case.  Rating criteria applicable to disabled veterans are not controlling.  38 C.F.R. § 3.356(2). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

With respect to the appellant's claim for accrued benefits, the record reflects that a claim was pending at the time of the Veteran's death in March 2004.  As above, the Veteran had appealed an initial award of service connection for Crohn's disease and, August 2003, the Board remanded the case for further development, to include a determination regarding whether there was CUE in either the August 1950 or March 1951 rating decisions.  

The appellant filed a timely claim for accrued benefits in September 2004, within one year of the date of the Veteran's death.  However, the appellant is not eligible to receive any accrued benefits that may have been due at the time of the Veteran's death because he is not a "child" of the Veteran.  38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000(a).  Specifically, as discussed above, he does not qualify as a "child" since he is not under the age of 18 years; is not between the ages of 18 years and 23 years and pursuing a course of instruction at an approved institution; and did not become permanently incapable of self-support before reaching the age of 18 years. 

The Board acknowledges that the appellant and his siblings provided care for the Veteran during his lifetime.  The Board is sympathetic to the appellant's case.  However, the Board is bound by the law and without the authority to grant benefits on any other basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2002 & Supp. 2014); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board notes that, "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress." Smith (Edward F.) v. Derwinski, 2 Vet. App. 429, 432-33 (1992), citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990).








	(CONTINUED ON NEXT PAGE)


ORDER

The appellant, D.M.M., may not substitute for the appeal pending at the time of the Veteran's death.

Accrued benefits in addition to those already paid to the appellant are denied.  




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


